Citation Nr: 0426502	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  93-20 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a left foot 
disability.  

2.  Entitlement to service connection for a bilateral knee 
disability.  

3.  Entitlement to service connection for whiplash/neck 
disability.   

4.  Entitlement to service connection for a residual 
disability due to a rib injury.    

5.  Entitlement to service connection for a left ankle 
disability.   


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from March 1961 to July 
1962.     

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions dated in July 1991 and May 1997 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon.  The July 1991 rating decision 
denied entitlement to service connection for a rib disability 
and a left ankle disability.  The May 1997 rating decision 
denied entitlement to a rib disability, left ankle 
disability, left foot disability, bilateral knee disability, 
whiplash, and a facial scar.  The veteran filed a timely 
appeal. 

This matter was remanded to the RO in March 1994 and May 
1996.  

The veteran was afforded a hearing before a Board Member in 
August 1993.  Because that Board Member had retired, he was 
afforded a second hearing before the undersigned at the RO in 
February 2000.  A transcript of that hearing has been 
associated with his claims folder.

In a May 2000 decision, the Board denied the claims for 
service connection as not well grounded.  

The veteran appealed the May 2000 Board decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, the Court).  In a February 2001 joint motion to 
the Court, the parties requested that the May 2000 Board 
decision be vacated and remanded for readjudication due to 
the intervening adoption of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  In an April 
2001 order, the Court granted the parties' motion, and the 
case was thereafter returned to the Board.  

In May 2002, the Board undertook additional development with 
respect to these issues pursuant to authority granted by 
38 C.F.R. § 19.9 (a)(2) (2003).  After the Board conducted 
the development in this case, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003) held that 38 C.F.R. § 19.9(a)(2) (2003) 
was invalid because, in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, it allowed the Board to 
consider additional evidence without having to remand the 
case to the RO for initial consideration and without having 
to obtain the appellant's waiver.  The Federal Circuit held 
that this was contrary to the requirement of 
38 U.S.C. § 7104(a) that "[a]ll questions in a matter 
which...is subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary."  In 
accordance with Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), in October 
2003, the Board remanded this matter to the RO for initial 
consideration of the additional evidence obtained pursuant to 
38 U.S.C. § 7104(a).  

In an April 2004 rating decision, service connection for a 
facial injury and lip scar was granted and a 10 percent 
evaluation was assigned from February 25, 1992.  Thus, this 
issue is no longer before the Board. 

The issues of entitlement to service connection for a 
residual disability due to a rib injury and for whiplash/neck 
disability is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  A current left foot disability is not the result of a 
disease or injury in service.   

2.  The veteran does not have a current right knee 
disability.    

3.  A current left knee disability is not the result of a 
disease or injury in service.

4.  The veteran does not have a current left ankle 
disability.   


CONCLUSIONS OF LAW

1.  A left foot disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2003). 

2.  A bilateral knee disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§§ 3.303, 3.304. 

3.  A left ankle disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 
3.304. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002)) and amended by Pub. L. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (codified at 38 U.S.C.A. §§ 5102, 5103 (West 
Supp. 2004)) redefined VA's duty to assist a claimant in the 
development of a claim.  Regulations that implement the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003).  

The VCAA requires VA to notify the claimant of any evidence 
that is necessary to substantiate the claim, as well as the 
evidence VA will attempt to obtain and which evidence the 
claimant is responsible for providing.  38 U.S.C.A. § 5103(a) 
(West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA will inform claimants to submit evidence in their 
possession.  38 C.F.R. § 3.159(b) (2003).  The Court has 
found that this regulation imposes a fourth VCAA notice 
requirement.  Pelegrini v. Principi, 18 Vet. App. 112, 120-1 
(2004).  

In a January 2004 letter, VA notified the veteran of the 
evidence needed to substantiate the claims and offered to 
assist him in obtaining any relevant evidence.  The letter 
gave notice of what evidence the veteran needed to submit and 
what evidence VA would try to obtain.  The letter informed 
the veteran that to establish entitlement to service-
connected compensation benefits, the veteran may submit 
evidence to VA.  

This should have put the veteran on notice to submit evidence 
in his own possession.  In fact that veteran has submitted 
statements from lay witnesses.  He has also submitted medical 
evidence in support of his claims.  The veteran was notified 
of the evidence the RO obtained in the statement of the case 
and the supplemental statements of the case.   

In Pelegrini, the Court held that the VCAA and implementing 
regulations provide that before an initial unfavorable agency 
of original jurisdiction (AOJ) decision is issued on a claim, 
a service-connection claimant must be given notice in 
accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi, at 119-20.  

In the present case, the VCAA notice was provided after the 
initial AOJ adjudications.  However, the veteran subsequently 
was provided with VCAA content complying notice in January 
2004, which is the remedy where pre-AOJ-adjudication notice 
was not provided.  Id., at 121-22.  The veteran did not 
submit additional evidence in response to the VCAA notice 
letter.  There is no evidence that the veteran was prejudiced 
by the delay in receiving this aspect of the required notice.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims, and that the duty to 
assist requirements of the VCAA have been satisfied.  All 
available service medical records were obtained.  The veteran 
indicated that he had been treated at an Air Force Base 
hospital in Portland, Oregon, in June 1962 for injuries 
incurred in an in-service car accident.  The RO contacted the 
National Personnel Records Center (NPRC) in an attempt to 
obtain these records in July 1991, March 1992, and September 
1993.  In July 1991, the NPRC reported that it had sent all 
available records to the RO.  A report of contact dated in 
February 1992, indicates that when the Portland Air Base 
medical clinic was de-activated in 1964, all records were 
sent to NPRC.  In March 1992, the NPRC stated that it did not 
have clinical records from the Portland Air Force Hospital.  

In September 1993, NPRC informed the RO that several searches 
have been made for these records with negative results.  
Given the multiple failed efforts to obtain these records, 
and NPRCs report that they are unavailable, it is reasonably 
certain that the veteran's records from the Air Force 
hospital in Portland do not exist and that further efforts to 
obtain those records would be futile.  38 U.S.C.A. § 5103A.  
The veteran was notified that the RO was unable to obtain the 
records from the Air Force Hospital in Portland in September 
1992.  The RO also advised the veteran to submit any service 
medical records that he had in his possession.   

The Board notes the veteran contends that his service medical 
records were among those presumed to have been lost in a 1973 
NPRC fire.  However, NPRC has reported that it provided all 
service medical records to the RO in July 1991.  The NPRC has 
not reported that the any of the veteran's records were lost 
in a fire.  Moreover, as both the entrance and exit 
examinations pertinent to the veteran, as well as dental, 
health and immunization summaries are associated with the 
claims folder, the records appear to be largely intact.  VA 
has requested service medical and personnel records on a 
number of occasions, and NPRC has reported that additional 
records are unavailable.  The veteran has specifically 
reported treatment at a service department facility in 1962, 
after an automobile accident.  NPRC has reported that these 
records are unavailable.   In any event, this case turns on 
whether the veteran has current disabilities or whether 
current disabilities are related to in-service injuries 
reported by the veteran and others.  Even if the Board were 
to accept all of the veteran's reported in-service injuries, 
the claims, as discussed below, would fail because the 
evidence is either against a finding of current disability, 
or that a current disability is related to the reported 
injuries.

The Board also notes the veteran's comments regarding a 
service examination in June 1962.  The veteran argues that 
the report of the June 1962 examination, which would have 
shown the extent of his injuries, does not appear in the 
present record.  However, on the July 26, 1962 discharge 
examination report, the veteran signed a statement that there 
had been no change in his physical condition since June 1962.  
As discussed below, the July 1962 examination report is 
completely negative for notation of any of the conditions at 
issue in this appeal. 

Private treatment records from Dr. Schmidt and Dr. Reynolds 
were obtained.  The RO made attempts to obtain the treatment 
records from the Teamsters Union and Stayton Hospital but to 
no avail.  The veteran was notified of the unsuccessful 
attempts.  VA treatment records dated in 1978 and 1979 from 
the Portland VA hospital were obtained.  The veteran's Social 
Security records and supporting medical evidence were 
obtained.  There is no identified relevant evidence that has 
not been accounted for.   

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran was afforded VA examinations in May 1995, 
February 1997, and February 2004 to determine the nature and 
etiology of the claimed disabilities.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating his claims.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Pertinent Law and Regulations

Service connection

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003). 

A grant of service connection requires medical evidence of a 
current disability, medical, or in some cases lay, evidence 
of in-service incurrence of a disease or injury, and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if arthritis became manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003). 

Analysis

Entitlement to service connection for a left foot disability


The veteran asserts that he injured his left foot while 
parachuting in service.  He also argues that he incurred 
multiple injuries in a motor vehicle accident that occurred 
in or around June 1962, while on emergency leave from 
service.  The veteran describes hitting a telephone pole with 
a car and indicates that he re-injured his left foot.  He 
reports that he was able to walk the short distance home 
after the accident and that his father took him to Stayton 
Hospital for treatment.  He also reports seeking treatment at 
a military facility located at the Portland, Oregon, Air 
Force base.  

The claims file contains reports of medical history and 
examination at service enlistment and discharge.  At 
enlistment, pes planus of the feet was noted.  There were no 
other defects or abnormalities pertinent to the left foot.  
The veteran was examined for discharge on July 26, 1962.  He 
denied having, or having had any bone, joint or other 
deformity or any lameness.  The lower extremities were all 
evaluated as normal.  The veteran signed an entry indicating 
there had been no change in his physical condition since last 
prior examination.  

As noted, records of any treatment the veteran may have 
undergone for the automobile accident in 1962 have not been 
found and are unavailable.  The Board notes that the veteran 
argues that the report of the June 1962 examination which 
would have shown the extent of his injuries, does not appear 
in the present record.  However, on the July 26, 1962 
discharge examination report, the veteran signed a statement 
that there had been no change in his physical condition since 
June 1962.  As indicated, the July 1962 examination report is 
completely negative for notation of any of the disabilities 
or injuries claimed by the veteran, with the exception of his 
missing teeth. 

The RO first received a formal compensation claim identifying 
residuals of a motor vehicle accident in March 1991, many 
years after service.  The veteran has argued that he applied 
earlier, specifically in 1979.  However, a review of the 
record reflects only that the RO notified the veteran of 
receipt of a claim, on which the veteran neither specified 
whether he was seeking pension or compensation benefits, nor 
what conditions for which he was seeking benefits.  A 1979 
claim, would still have been approximately 17 years after 
service, and would have followed intercurrent on the job 
injuries.

The Board acknowledges the lay statements received from the 
veteran, his brothers, and his friend E.F.  In identical 
statements received in July 1993, the veteran's two brothers 
reported that the veteran returned home on emergency leave in 
June 1962, and was then involved in an accident wherein he 
sustained broken ribs, a left ankle injury and two broken 
teeth.  They recalled that he had been treated at Stayton 
Memorial Hospital and an Air Force hospital.

In May 1995 and March 2000, E.F. related that the veteran had 
been in an automobile accident in June or July 1962.  He 
recalled seeing the veteran on the day of the accident, when 
he complained of pain in various parts of his body.  Later in 
the day he was transported to a VA hospital, and when he 
returned each foot, ankle, and knee was wrapped.

The Board notes that the veteran has not reported treatment 
at a VA hospital following the auto accident, rather he 
reported treatment at an Air Force hospital and at the 
Santiam Hospital in Stayton, Oregon.  As discussed above, 
records of this treatment are not available.

A VA hospital summary indicates that the veteran was admitted 
in September 1979 for assistance in dealing with chronic pain 
syndrome affecting the low back and left leg.  The claims 
file contains records from Dr. Reynolds, dated from October 
1979 to 1995 and reflecting treatment for back problems 
following an original injury in 1978 at work.  Other private 
evaluation reports dated from the late 1970s to date include 
note of a work-related injury with subsequent pain in his 
neck, low back and lower extremities (knees, left foot and 
left ankle) and reflect treatment and evaluation for such 
thereafter.  In fact, the post-service medical evidence 
citing problems with the veteran's left foot is consistent in 
noting problems beginning in connection with the 1978 work-
related accident and not relating such to service.  

The veteran did not, in connection with his Worker's 
Compensation claim or treatment, report previously existing 
service-related injuries.  Rather, records show that in the 
history, the veteran denied prior problems in the complained 
of areas.  Also, the claims file does not contain records 
noting complaints or treatment relevant to the left foot 
prior to 1978.  The record shows that the veteran did not 
report any injuries from the in-service motor vehicle 
accident when he was examined by the State of Washington 
Department of Labor in July 1988.  The private medical 
records also show that the veteran injured his left second 
toe in October 1988.    

In May 1995, the veteran presented for a VA examination.  At 
that time, he related problems residual to a motor vehicle 
accident that occurred during service.  He provided a history 
of hitting a telephone pole with the car and suffering 
injuries.  The veteran reported that he had pain under the 
first metatarsal of the left foot when he stands and walks.  
Examination revealed plantar fascial tenderness over the 
first metatarsal head of the left foot.  The arch appeared 
grossly normal.  There was no heel tenderness or open 
ulcerations on the feet.  The diagnosis was degenerative 
joint disease of the head of the second metatarsal on the 
left.  The examination report indicates that the examiner did 
not have the veteran's claims file to review.  

As the claims file was not available to the May 1995 
examiner, in February 1997, the veteran again presented for a 
VA examination.  He provided a history of developing left 
foot pain with parachute jumping in about 1961.  He also 
reported incurrence of multiple injuries with a motor vehicle 
accident in 1962.  The veteran reported that his current 
symptoms included pain in the left heel, mid foot and 
forefoot.  The veteran indicated that his left foot felt 
numb.  The examiner also noted that back symptoms started in 
1978 with a fall.

Examination revealed that the veteran could stand on his 
heels and toes.  Range of motion of the feet was normal.  
There was mild pain with movement.  There was tenderness at 
the plantar aspect of the left mid-foot.  There was moderate 
tenderness of the left mid-foot.  X-ray examination revealed 
a deformity of the left second metatarsal head.  After 
examination the impression was a history of left foot injury 
in the military due to parachute jumping and a later motor 
vehicle injury.  The veteran's continued left heel pain was 
diagnosed as referred pain from the ankle, and the examiner 
noted some probable plantar fasciitis at times.  Left arch 
pain was diagnosed as muscular strain and left forefoot pain 
was diagnosed as moderate synovitis.  The examiner noted that 
he did not find "anything in the C-File that contradicts the 
history or examination as given above."

The veteran underwent another VA examination in February 
2004.  The veteran again reported that he had injured the 
left foot in an automobile accident in service.  The veteran 
had complaints of pain in the dorsum of the foot.  The 
examiner noted that the claims folder was reviewed.  The 
examiner indicated that service medical records did not show 
treatment of a left foot disability.  Examination revealed 
normal strength in the left foot.  There was weakness of the 
left great toe.  A diagnosis of a left foot disability was 
not made.  The examiner concluded that the veteran's ;left 
leg symptoms were probably related to left sciatica which was 
secondary to the on-the-job injury in 1978.  

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed. Cir. 1997), and cases cited therein.  In assessing 
evidence such as medical opinions, the failure of the 
physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Board 
finds that February 2004 VA medical opinion to have great 
evidentiary weight.  The VA examiner reviewed the veteran's 
medical records, including the service medical records and 
post service medical records.  The VA examiner considered the 
veteran's entire medical history and did not rely solely upon 
the veteran's own statements.  The VA examiner also provided 
a detailed medical opinion.  

The law governing the payment of VA disability compensation 
provides that the United States shall pay compensation for 
"disability resulting from personal injury suffered or 
disease contracted in the line of duty..."  38 U.S.C.A. 
§ 1110, 1131 (West 2002).  In the veteran's case, the medical 
evidence shows that the veteran does not currently have a 
diagnosis of a left foot disability.  The medical evidence 
further shows that the veteran's left foot symptoms of pain 
and numbness are due to the veteran's non-service-connected 
low back disability.   

The February 1997 VA examiner appears to relate current left 
foot disability to injuries that occurred in the military.  

On the February 1997 examination and in his hearing testimony 
in February 1993, the veteran attributed his orthopedic 
problems to being a paratrooper and having approximately 15 
parachute jumps in service.  The service personnel record 
show that the veteran was awarded a parachutist badge, 
although his principal duties were reported to be as a 
construction machine operator.

In any event, the veteran is not competent to express an 
opinion as to medical causation.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The February 1997 examiner is competent 
to express such an opinion.  However, this opinion must be 
weighed against the lack of any contemporaneous evidence of a 
left foot disability between July 1962, when the veteran left 
service and 1978, when he sustained on the job injuries.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that 
evidence of a lack of treatment or complaints for a long 
period after service was credible evidence against a finding 
of service incurrence).

In the history recorded at the time of the May 1995 VA 
examinations the veteran did not report that the auto 
accident had injured the left foot.  The 1993 statements from 
his brothers also failed to report any left foot problems 
related to the auto accident.

It also appears from the February 1997 examination report 
that while the claims folder was reportedly reviewed, the 
examiner considered only the history related by the veteran.  
This is shown by the fact that the examiner reported only the 
veteran's recitation of his history.  The examiner's failure 
to note any history other than that related by the veteran 
weakens the probative value of the opinion.

On the other hand, the February 2004 examination report shows 
that both the history reported by the veteran, and that 
documented in the claims folder was reviewed and considered.  
This is the only examination to consider the entire history 
including the opinions contained in the 1995 and 1997 
examinations.  As such, it is the most probative.

For the reasons discussed above, the Board finds that the 
evidence is against a finding that any current left foot 
disability is related to a disease or injury in service.  
Since the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application with 
regard to this claim.  Gilbert, 1 Vet. App. 49.

Entitlement to service connection for a bilateral knee 
disability

The veteran asserts that he also injured his knees in the 
motor vehicle accident that occurred in or around June 1962.  
The veteran has also testified to his belief that he injured 
his knees in the parachute jumps during service.

The service medical records contain no findings referable to 
a knee injury or disability.  The veteran was examined for 
discharge on July 26, 1962. Notably, at that time he denied 
having or having had any arthritis, bone, joint or other 
deformity, lameness, or a "trick" or locked knee.  The 
veteran's lower extremities were clinically evaluated as 
normal.  The veteran signed an entry indicating there had 
been no change in his physical condition since last prior 
examination, the date of which appears to be June 26, 1962.  

The statements from the veteran's brothers do not report knee 
injuries related to the 1962 accident.  However, one brother 
attached an addendum recalling that veteran also hurt his 
knees in the same accident.  E.F.'s statements also recall 
knee injuries related to the accident.

The post-service records contain no findings referable to a 
knee disability until the late 1970s.  A VA hospital summary 
indicates that the veteran was admitted in September 1979 for 
assistance in dealing with chronic pain syndrome affecting 
the low back and left leg.  The claims file contains records 
from Dr. Reynolds, dated from October 1979 to 1995, which 
reflect treatment for back problems following an original 
injury in 1978 at work.  Other private evaluation reports 
dated from the late 1970s to date include note of a work-
related injury with subsequent pain in his low back and lower 
extremities (knees, left foot and left ankle) and reflect 
treatment and evaluation for such thereafter.  In fact, the 
post-service medical evidence citing problems with the 
veteran's knees is consistent in noting problems beginning in 
connection with the 1978 work-related accident and not 
relating such to service.

The veteran did not, in connection with his Worker's 
Compensation claim or treatment, report previously existing 
service-related injuries.  Rather, records show that in the 
history the veteran denied prior problems in the complained 
of areas.  Also, the claims file does not contain records 
noting complaints or treatment relevant to the knees prior to 
1978.  

The May 1995 and February 1997 VA examinations contain no 
findings referable to a current knee disability, although 
during the May 1995 examination, the veteran reported a 
history of knee injury in the 1962 automobile accident.

At his February 2000 hearing the veteran testified that he 
injured his knees in parachute jumps during service.  He 
reported a 15 year history of popping sounds in the knees.

The veteran underwent VA examination in February 2004.  The 
veteran again reported injuring his knees in service in the 
automobile accident.  He stated that he did not seek 
treatment for the knees after the initial accident.  The 
examiner noted that he had reviewed the claims folder and 
noted that the service medical records showed no treatment of 
the knees.  The veteran reported having current pain in the 
knees.  

Examination revealed that the range of motion of the knees 
was five degrees to 135 degrees.  There was effusion in the 
left knee.  The ligaments were intact bilaterally.  X-ray 
examination of the knees revealed normal joint spaces and no 
deformities.  The diagnosis was mild synovitis of the left 
knee; the diagnosis was based upon findings of 1+ effusion in 
that joint.  The examiner concluded that the left knee 
symptoms were due to the on the job injury in 1978.  The 
examiner also found that there was no orthopedic diagnosis 
for the right knee.  

The Board finds that February 2004 VA medical opinion to have 
great evidentiary weight.  Although earlier medical records 
document complaints of knee pain, they do not diagnose any 
underlying knee disability.  Pain without an underlying 
disability does not constitute a current disability for 
purposes of VA compensation.  Hernandez-Toyens v. West, 11 
Vet App 379 (1998).

The earlier records also contain no opinion as to the 
relationship between current disability and service.

The February 2004 examination contains an opinion that there 
is no underlying disability in the right knee, and that while 
there is an underlying disability of the left knee, it is 
unrelated to injuries in service.

While the veteran is competent to report his knee symptoms, 
he is a lay person, and therefore not competent to report a 
current diagnosis or to relate that diagnosis to injuries in 
service.

The Court has consistently held that, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
This principle has been repeatedly reaffirmed by the Federal 
Circuit, which stated that "a veteran seeking disability 
benefits must establish...the existence of a disability [and] 
a connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). 

In the present case, there is no competent medical evidence 
of a relationship between the current left knee disability 
and the veteran's period of service.  Therefore, the Board 
finds that the preponderance of the evidence is against 
service connection for a left knee disability.

Since there is no competent medical evidence of a current 
right knee disability, the evidence is against the grant of 
service connection for such a disability.  See Rabideau; 
supra.  In Brammer; supra, the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  A "current disability" means a disability 
shown by competent medical evidence to exist at the time of 
the award of service connection.  Degmetich; supra;  Chelte; 
supra.

For the reasons discussed above, the Board finds that service 
connection for a bilateral knee disability is not warranted, 
since there is no medical evidence showing a relationship 
between the current left knee disability and service and 
there is no competent medical evidence showing a current 
diagnosis of a right knee disability.  The preponderance of 
the evidence is against the claim for service connection for 
a bilateral knee disability, and the claim is denied.  Since 
the preponderance of the evidence is against the claim for 
service connection for a bilateral knee disability, the 
benefit of the doubt doctrine is not for application with 
regard to this claim.  Gilbert.

Entitlement to service connection for a left ankle disability
  
The veteran asserts that he incurred a left ankle disability 
in parachute jumping in 1961 in service, or in the 1962 
automobile accident.

The service medical records contain no findings referable to 
a left ankle disability.  The discharge records indicate that 
the lower extremities were all clinically evaluated as 
normal.

The statements received from the veteran, his brothers, and 
his friend E.F. recall that he injured his left ankle in the 
1962 auto accident.

The post-service record does not document left ankle symptoms 
until the late 1970s.  The VA hospital summary documenting 
hospitalization in September 1979, notes left leg complaints, 
but does not specifically report left ankle disability.  Dr. 
Reynolds, records dated from October 1979 to 1995, reflect 
treatment for back problems following an original injury in 
1978 at work.  Other private evaluation reports dated from 
the late 1970s to date include note of a work-related injury 
with subsequent pain in his neck, low back and lower 
extremities (knees, left foot and left ankle) and reflect 
treatment and evaluation for such thereafter.  The post-
service medical evidence citing problems with the veteran's 
left ankle is consistent in noting problems beginning in 
connection with the 1978 work-related accident and not 
relating such to service.

The veteran did not, in connection with his Worker's 
Compensation claim or treatment, report previously existing 
service-related injuries.  Rather, records show that in the 
history, the veteran denied prior problems in the complained 
of areas.  Also, the claims file does not contain records 
noting complaints or treatment relevant to the left ankle 
prior to 1978.

On the May 1995, VA examination, the veteran reported that he 
injured the left ankle in the 1962 accident.  On orthopedic 
examination it was noted that the examiner did not have the 
veteran's claims file to review.  The veteran indicated he 
had a left ankle sprain.  The diagnosis, in pertinent part, 
was a history of a left ankle sprain.

On the February 1997, VA examination the veteran provided a 
history of developing left ankle pain with parachute jumping 
in about 1961.  He also reported incurrence of multiple 
injuries from the motor vehicle accident in 1962.  
Examination of the left ankle revealed normal range of 
motion.  There was mild pain with motion.  There was moderate 
enteral medial tenderness of the left ankle.  X-ray 
examination of the left ankle appeared normal.  

After examination the examiner noted a history of left ankle 
injury in the military with chronic symptoms diagnosed as 
chronic synovitis.  The veteran's continued left heel pain 
was diagnosed as referred pain from the ankle, and the 
examiner noted some probable plantar fasciitis at times.  The 
examiner noted that he did not find "anything in the C-File 
that contradicts the history or examination as given above."

At his hearings, the veteran testified that his left ankle 
disability resulted from the 1962 automobile accident.  At 
the 1993 hearing he testified that the injury occurred in 
July or August of that year.

On the VA examination in February 2004, the veteran again 
reported injuring his left ankle in a motor vehicle accident 
in service.  He reported that he was treated at the Stayton 
Hospital and the Portland Air Force Base hospital.  He did 
not know if X-ray examination of the left ankle was done.  He 
reported that he had no treatment of the left ankle until the 
1980's.  The veteran also stated that he had injured his left 
ankle in the April 1978 on-the-job injury.  The examiner 
reviewed the claims folder and noted that the service medical 
records contained no information regarding the left ankle.  
The examiner noted that the claims folder showed no treatment 
of the left ankle.  Examination revealed normal range of 
motion of the left ankle.  There was no obvious muscle 
atrophy.  X-ray examination revealed that the joint was 
normal in appearance.  The examiner concluded that there was 
no orthopedic diagnosis in regard to the left ankle.  The 
examiner also concluded that the veteran had left sciatica 
which was felt in the left ankle, and which was secondary to 
the 1978 on-the-job injury.

While the veteran has testified that he has a current left 
ankle disability as the result of in-service injuries, his 
testimony is not competent.  Grottveit.

The February 1997 examiner, was competent to diagnose a 
current left ankle disability and to relate it to service.  
However, as noted earlier, the examiner citing no 
contradictory evidence in the file, and his recitations to 
the contrary not withstanding, appears to have based his 
opinion solely on the veteran's reported history.  Therefore, 
this opinion is of limited probative value.

The normal examination at service separation, and the absence 
of any left ankle treatment until long after service weigh 
against the veteran's claim.

The February 2004 VA medical opinion is also against the 
claim.  Since it was a product of a review of the entire 
record, including the veteran's contentions, the earlier 
medical records and the veteran's testimony, it has great 
evidentiary weight.  The examiner's finding that there was no 
left ankle disability, other than the symptoms of a non-
service connected low back disability, outweigh the opinions 
rendered on the 1997 examination.

Since the weight of the evidence is against a finding that 
the veteran has a current left ankle disability, service 
connection is not warranted.  38 U.S.C.A. § 1131.  The 
preponderance of the evidence is against the claim for 
service connection for a left ankle disability, and the claim 
is denied.  Since the preponderance of the evidence is 
against the claim for service connection for a left ankle 
disability, the benefit of the doubt doctrine is not for 
application with regard to this claim.  VCAA; Gilbert, 
1 Vet. App. 49.



ORDER

Service connection for a left foot disability is denied.

Service connection for a bilateral knee disability is denied.

Service connection for a left ankle disability is denied. 



REMAND

In October 2003, this matter was remanded to the RO.  The RO 
was directed to afford the veteran a VA examination and 
obtain a medical opinion as to the etiology of the cervical 
spine disability and rib disability.  The veteran was 
afforded a VA examination in February 2004.  The VA examiner 
who performed the February 2004 VA examination did not render 
a medical opinion as to whether the veteran currently had a 
rib disability and if so, the etiology of such disability.  
The Board finds that the terms of the Board remand require 
that it seek an opinion as to the nature and etiology of the 
rib disability, if any.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) (where the remand orders of the Court are not 
complied with, the Board errs in failing to insure 
compliance).  

The Board also finds that clarification is needed with 
regards to the medical opinion regarding the etiology of the 
cervical spine disability.  The February 2004 VA examination 
report indicates that the examiner concluded that the veteran 
had cervical spine arthritic changes were more likely than 
not related to his "change" and possibly some to his on the 
job injury.  Clarification is needed as to this medical 
opinion.  Thus, another medical opinion is necessary.   

Accordingly, this case is remanded for the following action:

1.  Ask the VA physician who provided the 
February 2004 VA medical opinion (or if 
he is no longer available, a suitable 
replacement) to prepare an addendum to 
the February 2004 VA medical opinion that 
addresses whether the veteran has a 
current rib disability and if so, whether 
it is at least as likely as not (50 
percent probability or more) that the rib 
disability is related to a disease or 
injury in service.  The VA physician 
should render a medical opinion that 
addresses whether the veteran's cervical 
spine disability is at least as likely as 
not (50 percent probability or more) 
related to a disease or injury in service 
and explain the meaning of the word 
"change" in the February 2004 
examination report.  The claims folder 
should be made available to the VA 
physician for review in conjunction with 
the medical opinion, and the physician 
should acknowledge such review.  The 
physician should provide a rationale for 
all conclusions.

2.  Thereafter, the AMC or RO should 
readjudicate the issues of entitlement to 
service connection for a cervical spine 
disability and a rib disability.  If all 
the desired benefits are not granted, a 
supplemental statement of the case should 
be furnished to the veteran.  The case 
should then be returned to the Board if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



